2016 UT App 129



                THE UTAH COURT OF APPEALS

                      VICTOR MIGENES,
                         Petitioner,
                              v.
              DEPARTMENT OF WORKFORCE SERVICES,
                        Respondent.

                       Per Curiam Decision
                        No. 20150742-CA
                        Filed June 23, 2016

                Original Proceeding in this Court

                 Victor Migenes, Petitioner Pro Se
              Suzan Pixton, Attorney for Respondent

Before JUDGES GREGORY K. ORME, MICHELE M. CHRISTIANSEN, and
                     KATE A. TOOMEY.

PER CURIAM:

¶1      Victor Migenes seeks review of the Workforce Appeals
Board’s (the Board) decision that he committed fraud in the
receipt of unemployment benefits and its order that he pay a
total of $1,032 for receiving an overpayment of benefits and as a
civil penalty. We decline to disturb the Board's decision.

¶2     The Board’s determination that Migenes committed fraud
is “a mixed question of law and fact” that is more fact-like than
law-like “because the trial court *or agency+ is in a superior
position to decide it” and because the case “does not lend itself
to consistent resolution by a uniform body of appellate
precedent.” Carbon County v. Workforce Appeals Board., 2013 UT
41, ¶ 7, 308 P.3d 477 (alteration in original) (citation and internal
quotation marks omitted). Accordingly, “*w+e grant more
deference” to the Board’s decision. Id.
           Migenes v. Department of Workforce Services


¶3      A claimant for unemployment benefits is ineligible to
receive benefits for any particular week in which the claimant
obtains a benefit “by willfully making a false statement or
representation or by knowingly failing to report a material fact.”
Utah Code Ann. § 35A-4-405(5)(a) (LexisNexis Supp. 2012). As a
result, if a claimant bases his claim upon false information and
obtains unemployment benefits to which he was not entitled, the
claimant must repay any amounts received. See id. § 35A-4-
405(5)(c)(i). The claimant must also pay, as a civil penalty, an
amount equal to the amounts received as a result of the fraud.
See id.

¶4     The Department of Workforce Services’ (the Department)
rules state that “*f+raud requires a willful misrepresentation or
concealment of information for the purpose of obtaining
unemployment benefits.” Utah Admin. Code R994-406-401(2).
Thus, in order to establish fraud, the Department must establish
materiality of the statement, knowledge, and willfulness. See id.
R994-406-401(1). “Materiality is established when a claimant
makes false statements or fails to provide accurate information
for the purpose of obtaining . . . any benefit payment to which
the claimant is not entitled.” Id. R994-406-401(1)(a)(i)(A).
Knowledge is established when the claimant knew or should
have known that the information submitted to the Department
was incorrect or that the claimant failed to provide required
information. See id. R994-406-401(1)(b). Finally, “*w+illfulness is
established when a claimant files claims or other documents
containing false statements, responses or deliberate omissions.”
Id. R994-406-401(1)(c).

¶5    Here, the evidence supports the Board’s findings and
ultimate conclusions. During the two weeks in question,
Migenes obtained paid temporary employment and worked for
twelve hours one week and fifteen hours the other week.
However, in submitting his weekly claim for benefits, Migenes
answered “no” to the Department’s question, “During the week,



20150742-CA                     2               2016 UT App 129
            Migenes v. Department of Workforce Services


did you work or attend paid training?” Because these statements
were false and were made for the purpose of obtaining benefits
for which Migenes was not eligible, they support findings of
materiality and willfulness. Further, because Migenes knew or
should have known that his statements were false, the
statements also support a finding of knowledge. Accordingly,
evidence supports the Board’s findings.

¶6      Migenes argues that he did not commit fraud because he
lacked the intent to deceive. In so arguing, Migenes relies on
common law definitions of fraud, which include an intent
element. However, as stated above, the definition of fraud for
purposes of the unemployment compensation regulatory scheme
is set forth in the Utah Administrative Code and has no element
specifically requiring an intent to deceive. Instead, willfulness is
established by the filing of claims containing false statements,
responses, or deliberate omissions. See id. Thus, Migenes’s intent
is irrelevant except as it pertains to the definitions and
requirements set forth in the administrative rules.

¶7     For these reasons we decline to disturb the decision of the
Board.




20150742-CA                     3                2016 UT App 129